Citation Nr: 0937572	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 
2004, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 10, 
2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A September 1971 rating decision denied a claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

2.  The Veteran filed a formal request to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus on May 10, 2004.

3.  Evidence showing that the Veteran's hearing loss and 
tinnitus were related to active service was not produced 
until January 2006, and thus, entitlement did not arise until 
that date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 10, 
2004, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.155, 3.160, 3.400 (2009).  

2.  The criteria for an effective date earlier than May 10, 
2003, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the effective date of the initial grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), the Veteran submitted 
various lay statements and private treatment records, and the 
Veteran was afforded a VA examination in January 2006.

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date Claim

A.  Applicable Law

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran initially filed a claim of entitlement to service 
connection for bilateral hearing loss and tinnitus in July 
1971, and the claim was denied in a September 1971 rating 
decision.  The Veteran appealed, and ultimately the case was 
reviewed by this Board.  The Board issued a denial in a 
February 1973 decision, and the 1971 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2008).

Next, he filed a request to reopen his claim for service 
connection, which was received by the RO on May 10, 2004.  
The claim was initially denied in a December 2004 rating 
decision for lack of new and material evidence, but the 
Veteran submitted additional evidence in June 2005, and the 
RO, in its February 2006 rating decision, granted service 
connection and awarded a 40 percent evaluation for bilateral 
hearing loss effective May 10, 2004, the date the claim to 
reopen was received, and a 10 percent evaluation for tinnitus 
effective May 10, 2003 (the RO later pointed out that the 
effective date for tinnitus was assigned in error).  The 
Veteran filed a notice of disagreement as to the February 
2006 rating decision, contending that the grant of service 
connection should been effective earlier than the May 10, 
2003, and May 10, 2004, dates assigned.  Thus, the effective 
dates of service connection granted in the February 2006 
rating decision are the subjects of this review.  

In claims that have been reopened with new and material 
evidence such as this one, if there is a final prior RO 
denial of the benefit sought, the effective date cannot be 
earlier than a subsequent claim to reopen.  See Leonard v. 
Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. 
App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 
2003).  The only way to overcome the finality of such a prior 
decision is to request revision of the decision based on 
clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

Here, there is no claim of CUE with respect to the prior 
final September 1971 rating decision.  Thus, the question 
before the Board is whether there is any testimonial evidence 
in the claims file that can be construed as a claim to reopen 
prior to the filing of the formal claim to reopen on May 10, 
2004.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to May 10, 2004, 
indicating an intent to reopen a claim of entitlement to 
service connection for bilateral hearing loss or tinnitus.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for benefits.  However, 
the provisions of 38 C.F.R. § 3.157 only apply after a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  

The Veteran in this case was awarded service connection for a 
dental condition, for the purpose of receiving outpatient 
treatment only, in an August 1949 rating decision.  However, 
he has not been awarded service-connected disability 
compensation for any disabilities other than the ones that 
are the subject of this appeal.  That being said, due to 
error, service connection has been in effect since May 10, 
2003, for tinnitus.  Therefore, from that date forward, "a 
formal claim for compensation or pension has been allowed."  
Thus, 38 C.F.R. § 3.157 is potentially applicable here, with 
respect to the effective date for hearing loss, if only due 
to the error in assignment of effective date with regard to 
tinnitus.  

A review of the record after May 2003 but prior to May 2004 
(the currently assigned effective date for hearing loss) 
reveals no treatment records relating to bilateral hearing 
loss.  Therefore, an informal claim has not been established 
under 38 C.F.R. § 3.157 in this case.

The Board must now determine the date upon which entitlement 
arose.  To reiterate, under 38 C.F.R. § 3.400(b)(2), the 
latter of the date of the request to reopen (in this case, 
May 10, 2004) and the date upon which entitlement arose 
controls, and is the appropriate effective date.  

Again, the May 10, 2004, effective date currently assigned is 
the date the RO received the Veteran's formal request to 
reopen his claim of entitlement to service connection for 
hearing loss and tinnitus (with an incorrect effective date 
of May 10, 2003, for tinnitus).  In June 2005, the Veteran 
submitted various lay statements from his niece and son 
attesting to the Veteran's hearing problems since active 
service, pictures and diagrams of the ship on which he was 
stationed, service records showing that he was, in fact, 
stationed on that ship, and the results of several 
audiological examinations.  Thereafter, the Veteran was 
afforded a VA examination in January 2006, wherein the 
examiner opined that his hearing loss and tinnitus were 
likely related to active service.


The Board finds that January 19, 2006, the date of the VA 
examiner's opinion, is the date on which entitlement arose, 
because it was not until that date that evidence was received 
showing that the Veteran's hearing loss and tinnitus were 
related to active service, which was the missing element 
which permitted the RO to override the basis for the previous 
denial of his service connection claim in September 1971.  
Accordingly, the presently assigned effective date of May 10, 
2004 (and for tinnitus, May 10, 2003), remains correct, as 
the date of entitlement is actually more recent than the date 
on which the claim to reopen was received.  Thus, the 
criteria for an earlier effective date have not been met.    

As noted above, the date of claim is May 10, 2004.  The date 
entitlement arose is January 19, 2006.  Under the law, the 
proper effective date is the latter of the two.  See 38 
C.F.R. § 3.400(b)(2).  However, the issue on appeal is 
whether an earlier effective date is warranted, and not 
whether the currently assigned effective date is proper.  For 
the reasons already discussed, an effective date prior to May 
10, 2004, is not justified.  As the preponderance of the 
evidence is against a grant of an earlier effective date, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than May 10, 2004, 
for the grant of service connection for bilateral hearing 
loss is denied.

Entitlement to an effective date earlier than May 10, 2003, 
for the grant of service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


